Title: To James Madison from William Bradford, [3–6? March] 1775
From: Bradford, William
To: Madison, James



My dear friend,
[3–6? March 1775]

I would have answered your most acceptable epistle of the 20 Jany had not the conclusion given me hopes of “eer long hearing from you again.” You must have received a letter I wrote in the beginning of Jany. soon after you dispatched your last unless it be as long on its Voyage as the one I sent by Rutherford was.
I thank you for Logan’s speech. I admire the nervous & untutor’d eloquence of it. Like Timanthes “Plus pingitur quam intelligitur.” The last sentence is particularly pathetic & expressive; it raises a crowd of Ideas & at one stroke sets in a strong light the Barbarity of Cressop, the sufferings of Logan and his contempt of death. I thought it a pity that so fine a specimen of “Indian Eloquence & mistaken Valour” (as you justly call it) should languish in obscurity and therefore gave a copy of it to my brother who inserted it in his paper; from which it has been transcribed into the others & has given the highest satisfaction to all that can admire & relish the simple Beauties of nature. I need make no apology for publishing what I suppose must be public your way, tho you say you have not seen it in print.
I am glad to hear you are so industrious in Virginia in preparing for the worst. There is no hopes of this province learning the military Exercise unless it be when we ought to be making use of it. Our provincial Convention was called (it is thought) principally for the purpose of setting on foot independant companies appointing officers &c; But so great an opposition was expected that it was not even proposed. They however passed a few harmless resolves lest [it] should be said, “they march’d up the hill & so march’d down again.” It is happy for us that we have Boston in the front & Virginia in the rear to defend us: we are placed where Cowards ought to be placed in the middle; & perhaps the bravery that surrounds us may prevent our want of it being detrimental to the cause of freedom. But we are not totally destitute of public virtue. Our Assembly is strinuous in supporting & recommending the resolutions of the late Congress & have appointed Delegates for the ensuing one. Among these was Galloway; but he declined it with declaring that the proceedings of the Colonies were against his Judgment & against his Conscience. Methinks this fellow’s Conscience has become very tender since he laid aside the attorney; but I am afraid he can contract or dilate it at pleasure & make it strain at a Gnat or swallow a camel as best suits his purpose. As to the N York Assembly, they have resolved to petition the king & remonstrate to the parliament, but will have nothing to do with the Congress. They have absolutely refused to nominate delegates, but I hope their Constituents will do it for them; I observe the Committee of that City have called a meeting to consult upon the matter. Was it not too late a petition from the several assembli[es] might perhaps be advantageous to our cause. Most of the Governors have assured their respective assemblies (from private instructions I suppose) that such petition will be duly attended to; I imagine there is nothing prevents the parliament repealing the oppressive acts but their Pride & therefore a little submission on our side by affording them an opportunity of receeding with credit might not be amiss. But if, as is probable our fate is already determined in parliament[,] Union among ourselves, & a strict adhearence to the measures of the Congress is the only means of safety.
I had a letter the other day from Mr Breckenridge in which he gave me the disagreeable task of telling him what the public said of his peice. I have enquired but can meet with nobody that has read it, & shall therefore plainly tell him so & lay the fault on the subject the times & the publisher. He says nothing about his Canto’s, which I am impatient to see. They would serve to counterbalance several satire[s] that have been published this way against the Congress & patriotic party.
I wrote to Mr Duffield about your brother and have the happiness to inform you that he is well—the formost scholar in his class & what is still better yt he is a good boy. I hope I shall hear from you soon, but I am afraid the business of the supreme Court will prevent me writing to you again for some time. But whereever I am, or whatever I am doing I cannot forget you. You frequently obtrude on my thoughts & are frequently the subject of my conversations with those who know & love you. I find that your friendship & correspondence makes a great part of my happiness and that time but serves to increase my fond attatchment to you. Forgive my friend these overflowings of an heart devoted to you. I know you will esteem it the Language of the heart & believe me sincere when I subscribe myself
your affectionate friend
W.B.
